PARKS, Judge,
dissenting:
Appellant filed a pro se application, asking that this Court grant him an extension of time in which to file a certiorari petition. The majority denies this extension, stating that “this Court will not enlarge” the time within which a petition for certiorari and a certified copy of the record must be filed.
The problem with this analysis is that it does not consider the reason for appellant’s request. The district court failed to hold the mandatory hearing on appellant’s application to withdraw his plea within the required time period of thirty (30) days. This failure to act made it impossible for appellant to follow the procedures set forth in Rule 4.2. By refusing to grant an extension of time, appellant is forced to suffer the denial of a certiorari because of the neglect of the district court.
Furthermore, the majority’s view that the filing requirements and the time periods are “jurisdictional” is inherently contradictory. While this “jurisdictional” requirement of filing within ninety (90) days is strictly followed, the majority agrees that an extension will be considered for the “jurisdictional” requirement of filing the necessary transcripts. I see no reason why we may not consider an extension of time for either of these requirements, especially when the delay is due to an error by the district court.
Accordingly, I must dissent.